By the Court.
The defendant in his plea and rejoinder directly avers, that he has kept and performed, the condition of said bond and hath in fact paid one-half of the debt and cost recovered by the sheriff against the plaintiff, on said bond, which by the demurrer is admitted. And the plaintiff’s replying, that the defendant had received of said Woodbridge money and goods for the purpose of paying said debt, which he had not applied, only shows that the plaintiff or said Wood-bridge may recover against him in some other action for said money and goods, but cannot give the plaintiff a right to recover in this action.